Citation Nr: 0800843	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-32 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition as a "child" of the veteran for 
purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Gary A. Morris, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.  The veteran died in December 1957.  The 
appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 administrative 
decision in which the RO notified the appellant that she was 
ineligible for additional death benefits because she was not 
a "child" of a veteran under VA regulations.  The appellant 
filed an NOD in November 2004, and the RO issued a statement 
of the case (SOC) in February 2005.  The appellant submitted 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.

2.  The appellant was born on January [redacted], 1956; she was 48 
years old when she filed for VA death benefits in July 2004.

3.  There is no evidence or allegation that the appellant, 
who appears to be married, became incapable of self-support 
prior to reaching the age of 18.


CONCLUSION OF LAW

The claim for entitlement to recognition of the appellant as 
the "child" of the veteran for purposes of payment of VA 
death benefits lacks legal merit.  38 U.S.C.A. §§ 101(4) 
(West 2002); 38 C.F.R. §§ 3.57, 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In a September 2004 rating notification letter and a February 
2005 SOC, the RO explained how to establish entitlement to VA 
death benefits, notified the appellant of the reasons for the 
denial of her claim for death benefits, and afforded her 
opportunity to furnish information and/or evidence in support 
of the claim.  In her substantive appeal, the appellant's 
attorney indicated that the SOC appeared to be incomplete and 
requested clarification, asserting that the appellant was 
entitled to school child benefits after 18 but was never paid 
or notified of the reason.  In a November 2005 response, the 
RO clarified that the appellant had received death pension 
school benefits from her 18th to her 23rd birthday, but that 
such benefits, by law, terminate on a dependent child's 23rd 
birthday.  Further, there is no indication that any evidence 
that bears on the claim currently under consideration is 
outstanding.  Thus, the Board finds that all necessary 
notification and development action on this claim has been 
accomplished.  As indicated below, the claim is being denied 
as lacking legal merit; as such, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).



II.  Analysis

A surviving child of a qualifying veteran may be entitled to 
dependency and indemnity compensation (DIC) to include death 
pension benefits.  38 U.S.C.A. § 1542 (West 2002).  To be 
eligible for these benefits an appellant, such as the 
claimant, must establish that she is a "child" as defined by 
law and regulations.  Id.

A claimant qualifies as a "child" if he or she is born of the 
veteran.  38 U.S.C.A. § 101(4)(A) (West 2002).  Nevertheless, 
he or she must also be unmarried, and (i) under the age of 
18; or (ii) who, before attaining the age of 18 became 
permanently incapable of self-support; or (iii) who, after 
attaining the age of 18 and until completion of education or 
training (but not after attaining the age of 23), is pursuing 
a course of instruction at an approved education institution.  
38 U.S.C.A. § 101(4)(A)(West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2007).

An initial award of DIC is payable from the first day of the 
month in which the child attains the age of 18 if the child 
was pursuing a course of instruction at an approved 
educational institution on the child's 18th birthday, and if 
a claim for benefits is filed within 1 year from the child's 
18th birthday.  An initial award of DIC to a child in the 
child's own right based upon a course of instruction at an 
approved educational institution which was begun after the 
child's 18th birthday may be paid from the first day of the 
month in which the course commenced if a claim is filed 
within 1 year from that date.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.667 (2007).

Initially, the Board notes that the appellant was born on 
January [redacted], 1956 and was a natural child of the veteran.  
After the veteran's death in December 1957, the appellant 
received school death pension benefits in her own right 
effective January [redacted], 1974, the date of her 18th birthday, 
and continued to received such benefits until January [redacted], 
1976, the date of her 23rd birthday.  Prior to her 18th 
birthday, the appellant's mother received benefits as the 
custodian of the deceased veteran's children, the appellant 
and her sister.

The record also reflects that, at the time of her July 2004 
application for additional death benefits, the appellant was 
48 years of age, that is, she was older than the maximum 
allowable age of 23 for purposes of satisfying the definition 
of "child."  Moreover, it appears that the appellant is 
married, since her last name is no longer [redacted], even though 
the record does not contain a copy of a certificate of 
marriage.  In addition, the appellant has not alleged, and 
there is no evidence of record showing that she became 
permanently incapable of self-support prior to her 18th 
birthday in January 1974.  In fact, the record reflects that 
the appellant pursued both undergraduate and graduate courses 
of study at New York University in the 1970s.  

For all the foregoing reasons, the Board must conclude that 
the appellant is not a "child" for purposes of establishing 
legal entitlement to additional VA death benefits.  Hence, 
the claim on appeal must be denied.  As the law is 
dispositive of this claim, it must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

As the appellant is not entitled to recognition as the 
veteran's "child" for purposes of VA death benefits, the 
appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


